DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 USC 119 (e) based on provisional application #63/113,794 filed on 11/12/2021.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/3/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frolovichev (US 20200134288 A1, hereinafter Frolovichev) in view of Raina et al. (US 20140330809 A1, hereinafter Rina).

Regarding claim 1, Frolovichev discloses a computer-implemented method, comprising: 
supplying to a client device data for display in a graphical user interface, the data including a set of prompts to an individual to specify criteria for identification of one or more other individuals (Fig. 2; para. [0011], lines 1-8, the matching module 142 initially supplies filters for matching criteria…matching module 142 supplies to a client device operated by a first individual a user interface with prompts that are used to collect matching criteria for a potential introduction to a second individual. The matching criteria includes a filter to sort a pool of individuals by a facial feature categorized by a facial recognition module...; claim 1); 
receiving the criteria from the client device (para. [0014], lines 1-3, matching criteria is collected 202 from client devices 102_1 through 102_N at the server 104…; claim 1); 
identifying potential matches between the individual and one or more individuals from a pool of individuals based on the criteria (para. [0014], lines 3-9, matching module 142 then generates matches 204 based upon matching criteria. The matching criteria may be based upon any number of factors and may use any number of techniques including applied rules, collaborative filtering and/or machine learning. However, a critical filter condition is satisfaction of the facial feature attributes preferred by the user…; [0015], lines 1-3,  matches are then supplied 206 from the matching module 142 at the server 104 to one or more client devices 102…);
supplying to the client device profile information at scheduled time (paras. [0012], lines 7-10 A gesture (e.g., a swiping motion) is applied to the user interface 300 to specify an applicable filter. Filters may also specify a search radius (e.g., individuals with 10 miles) and an age range; [0022], lines 4-6, Once a profile is complete, complete, a user can begin to view the profiles of other users, while the new profile is circulated among the user base.) (Note: “scheduled time” can mean appropriate time.  In this case, an appropriate time would be to send the results when the request (filter) is received.)

Although Frolovichev discloses potential matches (para. [0014], lines 3-9), but Frolovichev fails to teach selecting a subset of potential matches from the potential matches, the subset of potential matches having up to a predetermined number of potential matches.
Raina, in the same or similar field of endeavor, teaches selecting a subset of potential matches from the potential matches, the subset of potential matches having up to a predetermined number of potential matches (paras. [0090], lines 23-27, querying user is interest in finding users for dating or socializing purposes…; [0106], lines 10-16 and 30-32, Social-networking system 160 may then send the search-results webpage to the web browser 132 on the user's client system 130. The user may then click on the URL links or otherwise select the content from the search results webpage to access the content from social-networking system 160 or from an external system (such as, for example, third-party system 170…social-networking system 160 may only send the top ten results back to the querying user in response to a particular search query...). 
Therefore, considering Frolovichev and Raina’s as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use selection of a narrowed number of potential matches as taught by Raina, for creating a smaller pool for the user in selecting a potential mate and thus conserving memory/processing resources.

Regarding claim 2, Frolovichev-Raina method of claim 1, wherein the prompts comprise a plurality of targeted questions for identification of the one or more other individuals, and wherein the criteria comprises answers selected from a predefined set of answers for each of the targeted questions (Frolovichev, Fig. 2; para. [0011], lines 1-8, assigning filters upon registration; claim 1).  

Regarding claim 3, Frolovichev-Raina method of claim 1, wherein identifying the potential matches between the individual and the one or more other individuals comprises: 
identifying a plurality of distinct groups of individuals from the pool of individuals (Frolovichev, para. [0014], lines 3-9; [0015], lines 1-3); and 
applying the criteria to each of the plurality of distinct groups of individuals to identify the potential matches (Frolovichev, para. [0014], lines 3-9; [0015], lines 1-3).  

Regarding claim 4, Frolovichev-Raina method of claim 3, wherein identifying the plurality of distinct groups of individuals comprises applying at least one criteria related to use of a social media application to the pool of individuals (Frolovichev, para. [0016], lines 4-11, verification may be verification of a user profile. For example, verification may require a minimum number of profile parameters to be completed (e.g., name, age, intelligible user image, etc.). Verification may be in the form of user information being verified, such as through a social network (e.g., Facebook®) or computer network identity resource (e.g., a server with White Page identity listings).).
  
Regarding claim 5, Frolovichev-Raina method of claim 3, wherein identifying the plurality of distinct groups of individuals comprises applying two or more different matching models to the pool of individuals (Frolovichev, para. [0015], matching acceptance, swipe left– indicates no interest, swipe right – indicates interest).  

Regarding claim 6, Frolovichev-Raina method of claim 3, wherein selecting the subset of potential matches from the potential matches comprises selecting at least one potential match from each of the plurality of distinct groups (Frolovichev, para. [0014], lines 3-9) (Raina, paras. [0090], lines 23-27; [0106], lines 10-16 and 30-32).  

Regarding claim 7, Frolovichev-Raina method of claim 6, wherein each of the potential matches are associated with a rank or score, and wherein the potential match selected from each of the plurality of distinct groups comprises the potential match having the highest rank or score within the group (Frolovichev, para. [0019], lines 1-2, matching module 142 assigns a priority value to a received message.).   

Regarding claim 8, Frolovichev-Raina method of claim 1, wherein identifying the potential matches between the individual and the one or more other individuals comprises applying at least one filter to the pool of individuals based on the criteria (Frolovichev, Abstract; para. [0011], lines 1-8). 

Regarding claim 9, Frolovichev-Raina method of claim 1, further comprising: 
collecting a match acceptance from the client device for a second individual identified in the subset of potential matches (Frolovichev, para. [0015]) (Raina, [0090], lines 23-27; [0106], lines 10-12 and 30-32); and 
in response to the match acceptance, enabling network communication between the individual and the second individual (Frolovichev, para. [0017]).  

Claims 10-12 and 16-18 incorporates substantively all the limitations of claims 1-3 in system (Frolovichev, Fig. 1; para. [0009], lines 12-13, the memory 120 stores instructions executed by the processor 110) and non-transitory computer-readable storage medium (Frolovichev, Fig. 1; memory 120) forms rather than method form and are rejected under the same rationale.

Claim 13 incorporates substantively all the limitations of claim 4 in system form rather than method form and is rejected under the same rationale.

Claims 14-15 and 19-20 incorporates substantively all the limitations of claims 1-3 in system and non-transitory computer-readable storage medium forms rather than method form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457